Case: 1:19-cv-01921-BYP Doc #: 1-2 Filed: 08/23/19 1 of 1. PageID #: 13




        ��� • I     Q Search for anything

                                                                                                                                                                      • IJ CJ�       l Add to watch list

                                            NOCO GB40 Genius Boost Plus 1,000A Jump Starter
                                                                                                                                                     Shop wi!h confidence
                                            ,II 1 viewed per hour
                                                                                                                                                      it.!!111   eBay Money Back Guarantee
                                                       Con<illon    New                                                                               V          Gett�-emyooorcler&dorgelyoor
                                                                                                                                                                 money back Lum..mlltl
                                                                                          2avallable


                                                           Prlc&    us $92.00                                                                        Seller lnformaUon
                                                                                                       KMil'f\M                                      enh0A0(10*)
                                                                                                                                                     85�"°'*'111HdDact.:
                                                                                                       M·MF#tiM                                      O      SavelhisSfil&r
                                                                                                         O Aa<I   to watcn list                      Contadseler
                                                                                                                                                     SeeOlheo'ltems
                                                   2-year protectton plan from SquareTraoe • St3 99


                                                      FrHshipping;mdretums                                        sncs nom uonec states




            ••
                                                        De&ve,y     g     Eslrnated between Wed.Jul. 31 and Wed.Aug. 1 0
                                                                          !nclud.o • ..,...,...,,..,,hond""""""' oflo,roc4.,tol<1... ....i o•r-"'-

                                                       Payments

                                                                    PayPolCREDl1'
                                                                    spea.111m- .. -�
                                                                    FreeJ.Odayreturnsl litt.ftlllJI



         S Have one to HH?   Sell now




                                                                                                                                                                   Exhibit B
